Title: To James Madison from John Dawson, [ca. 10 November] 1787
From: Dawson, John
To: Madison, James


[ca. 10 November 1787]
Accept my thanks, my dear Sir, for your two favours of the 21st. and 28th. of the last month, which, with the enclosures, came to hand in due time.
On the receipt of a letter from you, some time since, I calld the attention of the Legislature to the Act of the last session, which is the subject of Mr. Vanburkels complaint. That it is a violation, tho not an intended one, appears to be the general opinion. A committee was appointed, to prepare and bring in “a Bill to amend and reduce into one Act, the several Acts imposing duties on imported articles.” Whether the indulgence will be extended to the Dutch, or withdrawn from the French is uncertain. I rather, however, apprehend that it will be extended. The committee have not yet reported the bill, but will in a day or two. The business of reducing all the acts into one was more difficult, and took up more time than was apprehended.
The subject of installments has been very warmly agitated—from what appeard in the house a day or two ago, when the business was brought forward, I am convinced that all internal debts will be install’d by three annual payments, provided the Circuit Courts can be establishd. To carry the latter many will agree to the former and vice versa. What will be the fate of British debts is very uncertain—if the assembly agree to pay them it will not be in less time than seven years, nor until the posts to the West are evacuated.
On a petition from Frdksburg for the repeal of the Port-bill we went into a Committee of the whole—and after a full discussion on the subject, after Mr. Mason had supported the petition and reprobated the authors of this establishment, in his satiric turn; after Mr. Henry had opposed the petition, and in a very able manner supported the principles of the bill, the committee divided, when only about 15 appeard in favour of the petition.
A variety of petitions have been presended complaining of that impolitic and unjust Law “imposing new Taxes[”]—whether it will be repeald or no is uncertain; if not repeald it will be amended. Mr. Henry has introduced some resolutions, which have been agreed to in committee, to prohibit entirely the importation of rum, brandy, cordage, and many other articles.
You have heard I presume that Colo Mathews and Mr. Selden were voted out of, and Colo Heth and Majr. Eggleston into the council.
From the information we have receivd here, there is very little doubt, but the States South of this will adopt the new constitution. What will be done here is very uncertain. The opponents to it are many, able, and busy. Converts are daily made. Enclosd you will receive the resolutions of the assembly, and will, with me agree, I think, that they are exceedingly proper. By opening the door wide, it is probable all the eminent characters among us will be in convention. By fixing the meeting of the convention to so late a day we shall be able to act on the determinations of the other states, and to determine ourselves as circumstances may point out. Had the convention met at an early day, and the question have been, will you take this constitution, as offerd? I am persuaded a majority woud have said No. I also am of opinion there can be no time so unfavourable for this state to offer amendments as the present. The other states are adopting the Constitution with avidity, and woud pay little attention to any proposd amendment. But if the Goverment is a bad one it will press hard upon other states, and make them less ave[r]se to amend it. With much respect and esteem I am dear sir, Yr. Sin: Friend & hm: Sert
J Dawson
